DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “DISPLAY DEVICE AND HEAD-UP DISPLAY,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 10-13, 15, and 17 of U.S. Patent No. US 10,634,909 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of 1-4, 6, 8, 10-13, 15, and 17 Patent No. US 10,634,909 B2 contain all claim .
Patented claim 1 claims the subject matters of pending claim 1, a display device, comprising: a projector configured to emit projection light having a first projection distance; a first screen disposed at the first projection distance from the projector along the projection light and configured to receive first projection light of the projection light and display a first image; a second screen disposed at a position at which a distance from the projector along the projection light is shorter than the distance of the first screen and configured to receive second projection light of the projection light different from the first projection light and display a second image; and a projection distance shortening unit having positive refractive power, disposed on a path of the second projection light between the projector and the second screen, and configured to shorten a projection distance of the second projection light. 
Patented claim 2 claims the subject matters of pending claim 2, the display device according to claim 1, further comprising a reflection unit disposed on a path of the projection light between the projector and the first screen and configured to reflect the first projection light and the second projection light toward the first screen and the second screen, respectively, wherein: the reflection unit has a first reflective surface that reflects the first projection light toward the first screen and a second reflective surface that reflects the second projection light toward the second screen; and the projection distance shortening unit is formed on the second reflective surface. 
Patented claim 3 claims the subject matters of pending claim 3, the display device according to claim 2, wherein the reflection unit is provided so that the first projection light and the second projection light can be reflected on the same surface. 

Patented claim 10 claims the subject matters of pending claim 5, a head-up display, comprising: a projector configured to emit projection light having a first projection distance; a first screen disposed at the first projection distance from the projector along the projection light and configured to receive first projection light of the projection light and display a first image; a second screen disposed so that a distance from the projector along the projection light is shorter than the distance of the first screen and configured to receive second projection light of the projection light different from the first projection light and display a second image; a projection distance shortening unit having positive refractive power, disposed on a path of the second projection light between the projector and the second screen, and configured to shorten a projection distance of the second projection light; and a projection unit configured to project the first image displayed on the first screen and the second image displayed on the second screen toward a transmission reflection unit that is positioned in front of a viewer and cause the viewer to visually recognize virtual images based on the first image and the second image via the transmission reflection unit, wherein the first screen is disposed so that an optical path of light based on the first image travelling toward the viewer is shorter than an optical path of light based on the second image. 
Patented claim 11 claims the subject matters of pending claim 6, the head-up display according to claim 5, further comprising a reflection unit disposed on a path of the projection light between the projector and the first screen and configured to reflect the first projection light 
Patented claim 12 claims the subject matters of pending claim 7, the head-up display according to claim 6, wherein the reflection unit is provided so that the first projection light and the second projection light can be reflected on the same surface. 
Patented claim 13 claims the subject matters of pending claim 8, the head-up display according to claim 5, wherein a light distribution adjustment unit having negative refractive power is disposed on an optical path of the second projection light between the projection distance shortening unit and the second screen. 
Patented claim 6 claims the subject matters of pending claim 9, the display device according to claim 2, wherein a light distribution adjustment unit having negative refractive power is disposed on an optical path of the second projection light between the projection distance shortening unit and the second screen. 
Patented claim 8 claims the subject matters of pending claim 10, the display device according to claim 3, wherein a light distribution adjustment unit having negative refractive power is disposed on an optical path of the second projection light between the projection distance shortening unit and the second screen. 
Patented claim 15 claims the subject matters of pending claim 11. The head-up display according to claim 6, wherein a light distribution adjustment unit having negative refractive 
Patented claim 17 claims the subject matters of pending claim 12. The head-up display according to claim 7, wherein a light distribution adjustment unit having negative refractive power is disposed on an optical path of the second projection light between the projection distance shortening unit and the second screen.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dolgoff (US 20020126396 A1).
Regarding claims 1 and 5, Dolgoff teaches a head-up display (Fig. 34A; [0295]-[0297]), comprising: a projector (34A-030) configured to emit projection light having a first projection distance; a first screen (34A-040) disposed at the first projection distance from the projector (34A-030) along the projection light and configured to receive first projection light (34A-101) of the projection light and display a first image (foreground image); a second screen (34A-080) disposed so that a distance from the projector (34A-030) along the projection light is shorter than the distance of the first screen (34A-040) and configured to receive second projection light (34A-102) of the projection light different from the first projection light (34A-101) and display a second image (background image); a projection distance shortening unit (34A-031) having positive refractive power, disposed on a path of the second projection light (34A-102) between the projector (34A-030) and the second screen (34A-080), and configured to shorten a projection distance of the second projection light (34A-102; [0297]); and a projection unit (34A-035) configured to project the first image (foreground image) displayed on the first screen (34A-040) and the second image (background image) displayed on the second screen (34A-080) toward a transmission reflection unit (34A-400, 34A-301, 34A-302) that is positioned in front of a viewer and cause the viewer to visually recognize virtual images based on the first image (foreground image) and the second image (background image) via the transmission reflection unit (34A-400, 34A-301, 34A-302), wherein the first screen (34A-040) is disposed so that an optical path of 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Dolgoff.
Regarding claims 2 and 6, Dolgoff further teaches a reflection unit (34A-135) disposed on a path of the projection light between the projector (34A-030) and the first screen (34A-040) 
Dolgoff does not explicitly teach the projection distance shortening unit (34A-031) is formed on the second reflective surface. 
Combining or integrating the projection distance shortening unit and the second reflective surface does not change the principle of operation of Dolgoff projection system in anyway.
Making integral separate parts that does not produce unexpected results has been held to be an obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”).
Regarding claims 3 and 7, Dolgoff further teaches the reflection unit (34A-135) is provided so that the first projection light (34A-101) and the second projection light (34A-102) can be reflected on the same surface (Fig. 34A). 

Claims 4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgoff in view of a doublet (https://en.wikipedia.org/wiki/Doublet_(lens))

Doublet lens teaches having a negative lens being attached to a positive lens (see https://en.wikipedia.org/wiki/Doublet_(lens)).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Dolgoff with a doublet; because it allows chromatic aberration correction.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882